DETAILED ACTION
This office action is in response to the communication received on 06/24/2022 concerning application no. 16/323,567 filed on 02/06/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, corresponding to claims 1 – 10, in the reply filed on 06/24/2022 is acknowledged.  The traversal is on the ground(s) that the Farley reference fails to describe the claimed evaluation unit and the particulars related thereto.  This is not found persuasive because Farley is seen to disclose evaluation of a PPG signal to determine data indicative of vascular compliance, e.g. vessel stiffness or elasticity (see pgs. 1 — 2, paragraph spanning the pages regarding PWV and discussing characteristics evaluating vascular compliance).  This data would be equivalent to the claimed “determine a state of low vascular compliance.” The “evaluation unit” as claimed is seen to be implicitly disclosed as the disclosed device is achieved through use of a computer, processing computer (see pg. 2, ll. 23 – 29 & pg. 7, section 3.1 Experimental Setup).
The requirement is still deemed proper and is therefore made FINAL.
Applicant’s election of Species B: Fig. 3 in the interview dated 08/19/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/06/2019, 07/01/2021, 07/14/2021 and 04/01/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because the flow charts depicted in figures 2 and 6 lack informative text labels.  Flow charts lacking informative text labels are of limited value.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: PPG unit, flow unit and evaluation unit in claim 1.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 requires “configured to use said second detection data as said first detection data.”  Given the requirement in claim 1, from which claim 10 depends, that “said second detection data being acquired over time by detecting radiation received from said skin region in response to coherent light being emitted towards said skin region, a PPG unit for deriving a photoplethysmography, PPG, signal from said first detection data” and “a flow unit for deriving, from said second detection data, a flow signal indicative of a flow of light scattering particles within the skin region,” it is unclear how the first detection data, which is identified as PPG related, may be used in deriving a signal indicative of a flow of light scattering particles.

The following is a quotation of 35 U.S.C. 112(d):
 (d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 improperly broadens the limitations of claim 1 by requiring “use said second detection data as said first detection data.”  Claim 1 clearly sets out what the first and second data are and how the first and second data are used.  By changing how the first and second data are used in claim 10, the metes and bounds of claim 1 are broadened, rather than further limited.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action::
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Farley et al. "Optical determination of carcdiovascular health at a distance", herein Farley (cited in the IDS dated 02/06/2019).
With regard to claim 1, Farley discloses a processing device for use in monitoring of peripheral arterial perfusion of a subject, PPG computer and CCD computer and/or processing computer, said processing device comprising: an input, PPG sensor or CCD camera, for receiving first detection data of a tissue region of a subject, said first detection data being acquired over time by detecting radiation reflected from and/or transmitted through tissue of the subject, PPG, and for receiving second detection data of a skin region of a subject, said second detection data being acquired over time by detecting radiation received from said skin region in response to coherent light, laser or coherent light shines on a surface, being emitted towards said skin region, a PPG unit for deriving a photoplethysmography, PPG, signal from said first detection data, a flow unit, within processing computer, for deriving, from said second detection data, a flow signal indicative of a flow of light scattering particles within the skin region, pulse pressure wave determination, and an evaluation unit for evaluating said PPG signal, within the processing computer, wherein the evaluation unit is adapted to determine a state of low vascular compliance and/or a state of low cardiac output based on a combined evaluation of said PPG signal and said flow signal, Farley is seen to disclose evaluation of a PPG signal to determine data indicative of vascular compliance, e.g. vessel stiffness or elasticity (see pgs. 1 — 2, paragraph spanning the pages regarding PWV and discussing characteristics evaluating vascular compliance; pg. 2, ll. 23 – 29; pg. 2, section 2.1 Laser Speckle Contrast Imaging, 1st paragraph; pg. 7, section 3.1 Experimental Setup; pg. 8, 1st paragraph).
Farley does not explicitly disclose using said flow signal to obtain information on the peripheral arterial perfusion.  However, Farley does provide a suggestion that measurement of blood flow in small arteries via laser speckle which would appear to allow the determination of information on the peripheral arterial perfusion, including pulse wave velocity and pressure pulse (pg. 3, section 2.2 Relating Speckle Contrast to PWV, 1st paragraph).
One of ordinary skill in the art at the filing date of the claimed invention would have found it obvious to utilize measurement of blood flow in small arteries via laser speckle as disclosed by Farley to determine information on peripheral arterial perfusion, since use of laser speckle detection in combination with other devices can yield even more information on the state of the enigmatic human body than the laser speckle detector alone.
	Regarding claim 2, Farley discloses wherein the flow unit is configured to derive the flow signal based on a laser Doppler and/or laser speckle technique (pg. 2, ll. 23 – 29).
	With regard to claim 3, Farley discloses wherein said evaluation unit is configured to evaluate a speckle pattern represented by said flow signal (pg. 3, section 2.2 Relating Speckle Contrast to Pulse and PWV, 1st paragraph).
	Regarding claim 4, Farley discloses wherein said evaluation unit is configured to evaluate motion blur by detecting speckle contrast variations (pgs. 2 – 3, entire section 2.1 Laser Speckle Contrast Imaging; pg. 4, section 2.3 Relating Speckle Contrast to Blood Pressure, 1st two paragraphs).
	With regard to claim 9, Farley discloses wherein said input is configured to obtain first detection data acquired in response to artificial illumination, LED illumination, of the tissue by predetermined radiation, in particular visible or infrared light (pg. 2, ll. 13 – 22).  LEDs in PPG systems typically operate in the visible or infrared range.
	Regarding claim 10, the phrase(s) “configured to use said second detection data as said first detection data” is considered a statement of intended use and fails to impart further structural elements to the claim.  The device of Farley is considered capable of performing as claimed.

Claim(s) 5 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Farley et al. "Optical determination of cardiovascular health at a distance", herein Farley (cited in the IDS dated 02/06/2019) in view of Yan et al. “A Model-based Artifact Reduction Method for the Non-invasive Estimation of Blood Oxygen Saturation,” herein Yan.
Unless otherwise noted, the rationale for the combination of references remains the same throughout this section.
With regard to claim 5, Farley fails to explicitly disclose wherein said evaluation unit is configured to evaluate a PPG ratio of the AC component to the DC component of the PPG signal and a speckle ratio of the AC component to the DC component of the flow signal.
It is noted that the AC component a pulsatile waveform and the DC component is a slowly varying component of a PPG signal per [0060] of the pre-grant publication of the instant application.  In addition, the ratio as described in [0035] is disclosed as being a compliance measure.
Yan teaches the use of a conventional method of SpO2 estimation in a PPG device (pg. 90, Introduction and section II, A. Conventional method for SpO2 estimation).  Oxygen saturation is considered a measure of compliance given that an increase in oxygen saturation is expected in venous structures in which greater compliance exists.
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of using a conventional method of SpO2 estimation to evaluate a PPG ratio of the AC component to the DC component of the PPG signal and a speckle ratio of the AC component to the DC component of the flow signal.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Farley to include a conventional method of SpO2 estimation to evaluate a PPG ratio of the AC component to the DC component of the PPG signal and a speckle ratio of the AC component to the DC component of the flow signal as taught by Yan, since this method is a simplified means of calculating the ratio of ratios R based on the separated AC and DC components of the measured signal rather than using a natural logarithm-based approach.
Regarding claim 6, Farley in view of Yan discloses wherein said evaluation unit is configured to determine a state of well-compensated hypovolemia, healthy elastic arteries, of the subject if the speckle ratio exceeds a first speckle threshold and if the PPG ratio is below a first PPG threshold and to determine a state of ill-compensated hypovolemia, non-elastic or stiff vessels indicative of atherosclerosis and cardiovascular risk leading to a quicker PWV, of the subject if the speckle ratio is below a second speckle threshold and if the PPG ratio is below the first PPG threshold (Farley: see pgs. 1 — 2, paragraph spanning the pages regarding PWV and discussing characteristics evaluating vascular compliance; pg. 3, section 2.2 Relating Speckle Contrast to Pulse and PWV, 1st paragraph). 
Farley discloses comparison of laser speckle and PPG pulses to determine flow of red blood cells in the arteries or pressure pulse.  This disclosure is seen to necessarily disclose reliance on thresholds to determine one of the two disclosed options, flow of red blood cells in the arteries or pressure pulse.  In combination with Yan’s disclosure regarding determining an SpO2 ratio, this is seen to at least suggest the limitations as claimed. 
	With regard to claim 7, Farley in view of Yan discloses wherein said evaluation unit is configured to determine a state of non-compliant blood vessels and a high peripheral perfusion, non-elastic or stiff vessels indicative of atherosclerosis and cardiovascular risk leading to a quicker PWV, if the speckle ratio exceeds a second speckle threshold and if the PPG ratio exceeds a second PPG threshold and to determine a state of compliant blood vessels, healthy elastic arteries, if the speckle ratio is below a second speckle threshold and if the PPG ratio exceeds the second PPG threshold (Farley: see pgs. 1 — 2, paragraph spanning the pages regarding PWV and discussing characteristics evaluating vascular compliance; pg. 3, section 2.2 Relating Speckle Contrast to Pulse and PWV, 1st paragraph).
	Farley discloses comparison of laser speckle and PPG pulses to determine flow of red blood cells in the arteries or pressure pulse.  This disclosure is seen to necessarily disclose reliance on thresholds to determine one of the two disclosed options, flow of red blood cells in the arteries or pressure pulse.  In combination with Yan’s disclosure regarding determining an SpO2 ratio, this is seen to at least suggest the limitations as claimed.

    PNG
    media_image1.png
    72
    183
    media_image1.png
    Greyscale
	Regarding claim 8, Farley in view of Yan fails to explicitly disclose wherein said evaluation unit is configured to evaluate a compliance measure P indicative of a ratio of the speckle ratio to the PPG ratio given by , wherein the speckle ratio is the ratio of the AC component to the DC component of the flow signal; and wherein the PPG ratio is the ratio of the AC component to the DC component of the PPG signal.
	Oxygen saturation is considered a measure of compliance given that an increase in oxygen saturation is expected in venous structures in which greater compliance exists.
Yan teaches the use of a conventional method of SpO2 estimation in a PPG device (pg. 90, Introduction and section II, A. Conventional method for SpO2 estimation).

    PNG
    media_image1.png
    72
    183
    media_image1.png
    Greyscale
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of using a conventional method of SpO2 estimation to evaluate a compliance measure P indicative of a ratio of the speckle ratio to the PPG ratio given by , wherein the speckle ratio is the ratio of the AC component to the DC component of the flow signal; and wherein the PPG ratio is the ratio of the AC component to the DC component of the PPG signal.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Farley to include a conventional method of SpO2 estimation to evaluate a compliance measure as claimed as taught by Yan, since this method is a simplified means of calculating the ratio of ratios R based on the separated AC and DC components of the measured signal rather than using a natural logarithm-based approach.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Klabunde “Vascular Compliance” is cited as illustrating a definition of vascular compliance.  Blanik and Humeau are cited as illustrating the state of the art regarding laser speckle imaging, but are not explicitly concerned with vascular compliance or cardia output. The Verkruijsse references are cited as directed to related subject matter originated by an inventor of the instant application that diverges from the instantly claimed subject matter. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086. The examiner can normally be reached M-F 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793